DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed October 29, 2020 and October 6, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-3 are allowed.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 263 F.3d 1335,
1340, 62 USPOQ2d 1151, 1154 (Fed. Cir 2002}. Therefore the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
‘is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found in the prior art.
	Prior art US 20140099029 (Savvides et al.) taught age-estimation techniques that involve combining a Contourlet Appearance Model (CAM) for facial-age feature extraction and Support Vector Regression (SVR) for learning aging rules in order to improve the accuracy of age-estimation over the current techniques. In a particular example, characteristics of input facial images are converted to feature vectors by CAM, then these feature vectors are analyzed by an aging-mechanism-based classifier to estimate whether the images represent faces of younger or older people prior to age-estimation, the aging-mechanism-based classifier being generated in one embodiment by running Support Vector Machines (SVM) on training images. In an exemplary binary youth/adult classifier, faces classified as adults are passed to an adult age-estimation function and the others are passed to a youth age-estimation function.
	Prior art US 20080273766 (Kim et al.) taught a face recognition system based on adaptive learning includes a specific person detection and tracking unit for detecting and tracking a specific person from a moving image. A facial feature extraction unit extracts a plurality of facial feature vectors from the detected and tracked specific person. A face recognition unit searches for a given registration model by comparing the extracted facial feature vectors with facial feature vectors of the registration models previously stored in a user registration model database. A learning target selection unit selects a facial feature vector to be added to a record of the given registration model from among the extracted facial feature vectors. A registration model learning unit adds and updates the selected facial feature vector to the record of the given registration model.
	Prior art US 20180285629 (Son et al.) taught a face verification method selecting a current verification mode, from among plural verification modes, to be implemented for the verifying of the face, determining one or more recognizers, from among plural recognizers, based on the selected current verification mode, extracting feature information from information of the face using at least one of the determined one or more recognizers, and indicating whether a verification is successful based on the extracted feature information. 
	Prior art US 20150092996 (Tian et al.) taught an apparatus that includes first and second storage units, a feature extraction unit that extracts feature data of a subject from an image including the subject, a recognition unit that compares the extracted feature data of the subject and the feature data of the authentication targets stored in the first storage unit and the second storage unit to generate similarity results, and recognize one of the authentication targets as the subject based on the comparison results, and an update unit that updates the feature data stored in the second storage unit with the extracted feature data of the subject based on the comparison results.
	Prior art US 20170063852 (Azar et al.) taught a method for providing secure authorization to an electronic device by combining two or more security features of authentication processed at substantially the same time where at least one of the factors is a “tolerant” factor. By combining two or more factors such as a biometric factor and a second factor defined by user input, these are analyzed at substantially the same time where the tolerance factors can be reduced to allow access to the electronic device and/or an application running on the device without compromising security of the authentication.
	Prior art US 9,530,052 (Pillai et al.) taught a sensor adaptation technique designed to handle the sensor mismatch problem which occurs when enrollment of iris samples and test iris samples are acquired with different sensors. The present system and method are capable of adapting iris data collected from one sensor to another sensor by transforming the iris samples in a fashion bringing the samples belonging to the same person closer than those samples belonging to different persons, irrespective of the sensor acquiring the samples. The sensor adaptation technique is easily incorporable into existing iris recognition systems and uses the training iris samples acquired with different sensors for learning adaptation parameters and subsequently applying the adaptation parameters for sensor adaptation during verification stage to significantly improve the recognition system performance.
	Prior art US 9,141,184 (Uchikoshi et al.) taught a monitoring system for capturing images, an updating type specified person detection server receiving captured images, extracting image feature quantities therefrom and storing image feature quantities and provisional person information of unspecified persons and the reliability thereof in real time, and a monitor station with an image searching function capable of searching an image afterward, which are connected via a network. The updating type specified person detection server adds the person information to a specified person list during system operation on the basis of an unspecified person list that is updated.
	For Independent claim 1,
	Since, no prior art was found to teach: “determining whether the input feature vector is included in a changeable enrollment range, by: calculating distances between the input feature vector and a plural enrolled feature vectors; determining whether the largest distance among the calculated distances is smaller than the maximum threshold distance; and determining whether the smallest distance among the calculated distances is larger than the minimum threshold distance; determining whether to enroll the input feature vector in the enrollment DB in response to the input feature vector being determined as being included in the changeable enrollment range” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective fling date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For dependent claims 2 and 3, the claims are allowed due to their
dependency on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437